
	

113 HR 5337 IH: Safe Aviation and Flight Enhancement Act of 2014
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5337
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mr. Duncan of Tennessee (for himself, Mr. Price of North Carolina, and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To direct the Administrator of the Federal Aviation Administration to issue regulations to improve
			 flight recorder and aircraft crash location requirements on certain
			 commercial passenger aircraft in accordance with new International Civil
			 Aviation Organization flight recorder standards.
	
	
		1.Short titleThis Act may be cited as the Safe Aviation and Flight Enhancement Act of 2014.
		2.FindingsCongress finds the following:
			(1)Whereas in 2012 the International Civil Aviation Organization (ICAO) adopted a standard requiring all new aircraft with a maximum certificated take-off mass over
			 15,000 kilograms for which a type certificate is issued on or after 1
			 January, 2016, and which are required to be equipped with both a digital
			 flight recorder (referred to in this Act as FDR), and a cockpit voice recorder (CVR), to be equipped with 2 combination FDR/CVR recorder systems.
			(2)It is in the public’s best interest that the second combination FDR/CVR system installed under the
			 new ICAO standard uses a deployable combination FDR/CVR/Emergency Locator
			 Transmitter (ELT) system to: maximize survivability; prevent the need for underwater recovery of both black boxes
			 in water incidents; improve timely location of the aircraft, accident site
			 and survivors; and to ensure rapid recovery of the FDR/CVR data for
			 timely safety and security analysis in all crash scenarios.
			(3)Deployable recorder systems combine an FDR, a CVR, and ELT into one crash hardened, survivable black box, which releases from the aircraft upon crash impact with land, water, and in the event of in-air
			 explosion, enabling it to avoid the crash impact site and float
			 indefinitely on water to avoid time-consuming and costly underwater search
			 efforts.
			(4)Deployable FDR/CVR/ELT black boxes send a distress alert tracking signal to the free, global
			 constellation of Search and Rescue (SAR) satellite transponders known as
			 COSPAS–SARSAT; providing the position of the aircraft at point of impact,
			 aircraft tail number, country of origin, and location of the deployable
			 FDR/CVR/ELT black box for quick recovery and analysis.
			(5)Recent commercial aviation accidents exemplify a growing trend in difficult and costly underwater
			 aircraft CVR/FDR location and recovery efforts:
				(A)March 8, 2014, Malaysia Airlines Flight 370, disappeared with 239 passengers and crew.
			 International search and recovery efforts for the aircraft and black boxes
			 are ongoing involving 29 nations and hundreds of millions of dollars in
			 resources, estimated to result in the most expensive search and recovery
			 mission in aviation history.
				(B)June 1, 2009, Air France Flight 447, crashed into the Atlantic Ocean with 216 passengers and 12
			 crew members. Despite locating aircraft wreckage within 5 days, it still
			 took nearly two years and an estimated cost of over $160,000,000 to
			 recover the FDR and CVR from the bottom of the Atlantic Ocean at a depth
			 of 12,000 feet.
				(C)June 30, 2009, Yemenia Airlines IY626, crashed off of the coast of Comoros, with 152 passengers and
			 aircrew. The sole survivor, a 12-year-old girl, was found clinging to
			 wreckage after floating in the ocean for thirteen hours. Her accounts
			 estimated 30 to 40 passengers survived the crash but succumbed to
			 hypothermia due to the delay in locating the downed aircraft. The FDR and
			 CVR were not recovered until nearly two months later, at a depth of 3,900
			 feet.
				(D)January 1, 2007, Adam Air Flight 574, carrying 102 passengers and aircrew crashed off the coast of
			 Indonesia. The FDR and CVR were located nearly one month later, but could
			 not be recovered until seven months later on due to the difficulty of the
			 underwater environment. The FDR and CVR were found at a depth of 6,600
			 feet and 4,600 feet apart.
				(6)Countries with extensive search and rescue capabilities, such as Australia, Brazil, Canada,
			 Denmark, Japan, Norway, United Kingdom, and the United States, have
			 equipped military platforms, including commercial equivalent aircraft with
			 automatic deployable black box technology.
			(7)Following the crash of Air France Flight 447, the French Bureau d’Enquêtes et d’Analyses (BEA)
			 led the International Flight Data Recovery Working Group, consisting of
			 over 100 safety experts, that scored deployable FDR/CVR/ELT systems the
			 highest among all evaluated technologies to improve aircraft and black box
			 localization and recovery.
			(8)There are no recurring service/data fees associated with the use of deployable FDR/CVR/ELT systems.
			 The COSPAS–SARSAT satellites, network and supporting infrastructure that
			 receives the alert signal from the deployable FDR/CVR/ELT with the
			 aircraft crash location and black box location is a free, global safety
			 service managed by governments around the world.
			(9)In accordance with Public Law 110–53, (Implementing Recommendations of the 9/11 Commission Act of
			 2007), the Transportation Security Administration conducted a pilot
			 program that successfully tested in concept, the ability of automatic
			 deployable recorder systems to improve rapid access to flight data
			 following commercial aviation crashes, while also providing localization
			 of downed aircraft and potential survivors.
			3.Regulations requiring deployable recorders and other purposes
			(a)RegulationsNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal
			 Aviation Administration shall issue regulations that require all
			 commercial passenger aircraft defined under this Act be equipped with a
			 deployable recorder system as the second combination FDR/CVR recorder
			 system installed under International Civil Aviation Organization Annex 6,
			 Part I, Amendment 35—6.3.4.5.2 Combination Recorders.
			(b)Schedule for complianceThe regulations under subsection (a) shall require the installation of the automatic deployable
			 recorder system required under this section on commercial aircraft that
			 are ordered by an air carrier on or after January 1, 2016.
			(c)DefinitionsIn this Act, the following definitions apply:
				(1)Commercial aircraftThe term commercial passenger aircraft means a jet aircraft with a maximum certificated take-off mass over 15,000 kilograms, and which
			 are required to be equipped with 2 combination FDR/CVR recorder systems in
			 accordance with ICAO Annex 6, Part I, Amendment 6.3.4.5.2.
				(2)Deployable recorder systemThe term deployable recorder system means a flight data recorder, cockpit voice recorder, and emergency locator transmitter housed in
			 one crash protected, floatable unit that meets the performance
			 specifications for a Deployable Recorder system under United States
			 Federal Aviation Administration Technical Standard Order 123c (CVR),
			 Technical Standard Order 124c (FDR), and Minimum Operational Performance
			 Specifications for Deployable Recorders under EUROCAE ED–112A and all
			 subsequent updates to such requirements.
				
